Case: 22-1414   Document: 9     Page: 1   Filed: 03/24/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

          CHARLES CHO, GAIL POWELL,
                  Appellants

                           v.

                 INSTAGRAM, LLC,
                       Appellee
                ______________________

                      2022-1414
                ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
91268215.
                ______________________

                       ORDER
   The appellant having failed to pay the docketing fee
required by Federal Circuit Rule 52(a)(1) within the time
permitted by the rules, it is
Case: 22-1414    Document: 9   Page: 2   Filed: 03/24/2022




2                                 CHO V. INSTAGRAM, LLC



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                 FOR THE COURT

March 24, 2022
    Date                         /s/ Peter R. Marksteiner
                                 Peter R. Marksteiner
                                 Clerk of Court


ISSUED AS A MANDATE: March 24, 2022